— Appeal by the defendant from an order of the County Court, Suffolk County (Kahn, J.), dated April 12, 2012, which, after a hearing pursuant to Correction Law article 6-C, designated him a level three sex offender.
Ordered that the order is affirmed, without costs or disbursements.
The County Court’s designation of the defendant as a level three sex offender under the Sex Offender Registration Act {see Correction Law art 6-C) was supported by clear and convincing evidence (see Correction Law art 6-C; People v Geehreng, 101 AD3d 975 [2012]; People v Cox, 103 AD3d 866 [2012], lv denied 21 NY3d 855 [2013]; People v Dong V. Dao, 9 AD3d 401, 401-402 [2004]). The defendant’s arguments to the contrary are without merit. Balkin, J.P., Hall, Lott and Sgroi, JJ., concur.